
	
		III
		112th CONGRESS
		1st Session
		S. RES. 119
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2011
			Mr. Sanders (for
			 himself, Mr. Whitehouse,
			 Mr. Carper, Mr.
			 Kerry, Mr. Reid,
			 Mr. Harkin, Mr.
			 Menendez, Mrs. Boxer,
			 Ms. Cantwell, Mr. Franken, Mrs.
			 Murray, Mr. Cardin,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Lautenberg, Mr. Bennet, Mrs.
			 Gillibrand, Mr. Leahy,
			 Mr. Lieberman, Mr. Reed, Mr.
			 Akaka, Mr. Inouye,
			 Mrs. Shaheen, Mr. Durbin, Mr.
			 Bingaman, Ms. Mikulski,
			 Mr. Coons, Mr.
			 Schumer, Mr. Johnson of South
			 Dakota, Mrs. Feinstein,
			 Mr. Merkley, Mr. Wyden, Mr. Nelson of
			 Florida, and Mr. Blumenthal)
			 submitted the following resolution; which was referred to the
			 Committee on Environment and Public
			 Works
		
		RESOLUTION
		Recognizing past, present, and future
		  public health and economic benefits of cleaner air due to the successful
		  implementation of the Clean Air Act.
	
	
		Whereas for more than 40 years since passing with strong
			 bipartisan support, the Clean Air Act (42 U.S.C. 7401 et seq.) has saved lives
			 and protected public health in the United States while creating jobs and
			 enhancing national security;
		Whereas the Clean Air Act has saved hundreds of thousands
			 of American lives since 1970;
		Whereas the Clean Air Act has helped industry in the
			 United States lead the way in creating jobs in pollution reduction technology,
			 creating more than 1,000,000 jobs in the United States and a
			 multibillion-dollar market for pollution reduction technology and leading to
			 tens of billions of dollars in exports each year to other nations looking to
			 improve their own air quality, according to the Institute of Clean Air
			 Companies and The Small Business Majority;
		Whereas the Clean Air Act is estimated to provide up to
			 $40 of health and economic benefits to Americans for every dollar
			 invested;
		Whereas the Clean Air Act is credited with reducing air
			 pollution from lead, carbon monoxide, nitrogen oxides, particulate matter,
			 sulfur dioxide, and ozone by 41 percent over the 20 years prior to the date of
			 approval of this resolution, while over the same period, gross domestic product
			 grew by 64 percent;
		Whereas the Clean Air Act has protected children by
			 reducing lead pollution in the air by 92 percent since 1980, significantly
			 reducing the number of children with brain damage resulting from lead
			 poisoning;
		Whereas the protections offered by the Clean Air Act are
			 credited with saving families in the United States each year from 54,000 cases
			 of chronic bronchitis, 130,000 cases of acute bronchitis, 130,000 heart
			 attacks, 1,700,000 cases of asthma exacerbation, 86,000 emergency room visits,
			 3,200,000 lost school days for children, and 13,000,000 lost work days;
		Whereas the Clean Air Act Amendments of 1990 (Public Law
			 101–549; 104 Stat. 2399), which also passed with strong bipartisan support,
			 saves more than 160,000 American lives every year, has reduced power plant
			 sulfur dioxide pollution by 64 percent and nitrogen oxides pollution by 67
			 percent, and has decreased acid rain deposits by 40 percent, all for a total
			 investment of 82 percent less than originally estimated by the Federal
			 Government;
		Whereas the Clean Air Act Amendments of 1990 led to a
			 phase-out by 1996 of the most harmful ozone layer-depleting products, for a
			 total investment of 30 percent less than originally projected by the Federal
			 Government, saving millions of Americans from skin cancer;
		Whereas the Clean Air Act vehicle standards for cars,
			 light trucks, and heavy duty trucks help—
			(1)to save drivers
			 money at the gas pump by spurring fuel efficiency innovation, at an estimated
			 savings to drivers of $2,800 over the life of a vehicle; and
			(2)to create
			 hundreds of thousands of new jobs while enhancing national security by saving
			 an estimated 2,300,000,000 barrels of oil over the life of those
			 vehicles;
			Whereas there remains a need to reduce harmful pollutants
			 under the Clean Air Act, including soot- and smog-forming pollutants, mercury,
			 lead, arsenic, carbon monoxide, and carbon dioxide, to avoid negative health
			 impacts on families and children that include brain damage and developmental
			 problems for unborn children and infants, heart attacks and strokes, aggravated
			 asthma attacks, lung damage, and early deaths;
		Whereas according to the American Lung Association 1 in
			 every 10 Americans lives in an area with unhealthy year-round levels of fine
			 particle pollution, and 6 in every 10 Americans live in an area with unhealthy
			 levels of 1 or more air pollutants; and
		Whereas many of the leading medical professional and
			 public health organizations of the United States, including the American
			 Academy of Pediatrics, the American Association of Cardiovascular and Pulmonary
			 Rehabilitation, the American College of Preventative Medicine, the American
			 Heart Association, the American Lung Association, the American Public Health
			 Association, the American Thoracic Society, the Asthma and Allergy Foundation
			 of America, the National Association of County and City Health Officials, the
			 National Physicians Alliance, the Trust for America’s Health, and the
			 Children’s Environmental Health Network, have stated that continued successful
			 implementation of the Clean Air Act is quite literally a matter of life
			 and death for tens of thousands of people and will mean the difference between
			 chronic debilitating illness or a healthy life for hundreds of thousands
			 more: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 health, economic, and national security benefits of the Clean Air Act (42
			 U.S.C. 7401 et seq.);
			(2)believes that the
			 people of the United States deserve the cleanest air and healthiest lives
			 possible;
			(3)recognizes that
			 the Clean Air Act programs have a record of providing clear short- and
			 long-term health and economic benefits that significantly exceed the initial
			 investments made in pollution reduction technology; and
			(4)supports the
			 protection of children and families from harmful pollution through continued
			 implementation of the Clean Air Act.
			
